Citation Nr: 0717291	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a higher initial evaluation for depression, 
currently assigned a 30 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1956 to April 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That decision granted service connection 
for depression and assigned a 30 percent disability 
evaluation effective from September 19, 2003.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  

The Board remanded the case for further development in 
November 2006, and as will be discussed below, pursuant to 
the November 2006 Board remand, the RO scheduled the veteran 
for a VA telemedicine examination.  However, the veteran 
failed to report for that examination.  As such, the Board 
finds that the RO attempted to complete the development 
requested in the November 2006 Board remand and complied with 
the remand instructions. Stegall v. West, 11 Vet. App, 268 
(1998).  It bears emphasis that VA's duty to assist is not 
always a "one-way street"  See Wood v Derwinski, 1 Vet. App, 
190, 193 (1991).  The case has since been returned to the 
Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's depression is not productive of 
occupational and social impairment with reduced reliability 
and productivity.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for depression have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO sent the veteran a letter in December 
2003 in connection with his claim for service connection for 
depression.  However, the Board acknowledges that the RO did 
not provide the veteran with notice of the information or 
evidence needed to substantiate his claim for a higher 
initial evaluation prior to the initial rating decision in 
June 2004, which granted service connection for depression 
and assigned a 30 percent disability evaluation effective 
from September 19, 2003.  The veteran subsequently filed his 
notice of disagreement (NOD) in which he disagreed with the 
initial evaluation assigned for depression.  Thus, the appeal 
of the assignment of the initial evaluation arises not from a 
"claim" but from an NOD filed with the RO's initial 
assignment of a rating.  Nevertheless, the RO did send the 
veteran a letter in November 2006 in connection with the 
issue of a higher initial evaluation, which did meet the 
notification requirements.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the veteran's claim 
for a higher initial evaluation was readjudicated in a 
supplemental statement of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran. Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for a higher initial 
evaluation.  Specifically, the November 2006 letter stated 
that, "In order to support your claim for an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  Additionally, the December 2004 statement of 
the case (SOC) and the March 2007 supplemental statement of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  In 
fact, the March 2007 SSOC provided the veteran with the 
schedular criteria used to evaluate his service-connected 
depression, namely Diagnostic Code 9434.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the November 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide. Specifically, the 
November 2006 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the November 2006 
letter informed the veteran that it was his responsibility to 
ensure that that VA received all requested records that are 
not in the possession of a Federal department or agency.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has informed the appellant in the rating 
decision, SOC, and SSOC of the reasons for the denial of his 
claim, and in so doing, informed him of the evidence that was 
needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  As noted above, because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all notice requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the November 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The November 2006 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  A medical opinion was also obtained in May 
2004.  

The Board further observes that the veteran was scheduled for 
a VA telemedicine examination in December 2006, but the 
veteran failed to report.  The Board notes that the Court has 
held that the Secretary has the authority to schedule a 
veteran for an examination for confirmation purposes. 
Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  
Further, the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The November 2006 Board remanded specifically 
informed the veteran of the holdings of the Court in Kowalski 
v. Nicholson, 19 Vet. App. 171, 178 (2005), and the November 
2006 letter stated that the VA examination was very important 
and that the failure to report may have adverse consequences, 
including the possible denial of his claim.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  VA has assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous. Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability. Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . .", 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found. Id.

The veteran is currently assigned a 30 percent disability 
evaluation for depression pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Under that diagnostic code, a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

At the outset, the Board notes that the adjudication of this 
issue has been made significantly more difficult by the 
veteran's failure to report for a VA examination.  According 
to 38 C.F.R. § 3.655, in an original compensation claim, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim 
shall be rated based on the evidence of record.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
depression.  A September 2003 report from a private 
psychologist is the only medical evidence documenting the 
veteran's symptomatology between September 2003 and the 
present time.  That report does not show the veteran to have 
a flattened affect, panic attacks more than once a week, 
difficulty in understanding complex commands, or difficulty 
in establishing and maintaining effective work and social 
relationships.  In fact, the veteran told the September 2003 
private psychologist that he has been married to the same 
woman since 1999 and attends church weekly.  Although the 
veteran indicated that he did want to be around people, he 
stated that he knows quite a few people and can get along 
with others fairly well.  

The Board does acknowledge the September 2003 private 
psychologist's statement that the veteran's speech was 
pressured and highly circumstantial.  However, it was also 
noted that he talked with approximate intelligibility with 
respect to tone and rate and that he was nontangential and 
his associations were not necessarily loose.  The Board also 
observes that the veteran had difficulty remembering dates 
and recalling numbers and that his response to cognitive 
questioning was almost erratic with extremely poor general 
information.  The September 2003 private psychologist also 
considered the veteran's judgment to be just under fair.  
However, the Board notes that subsequent VA medical records 
dated in September 2003 indicate that a depression screen was 
negative.  Moreover, there are no medical records dated after 
September 2003 documenting any treatment for depression, and 
the veteran has failed to report for a VA examination, which 
would have provided additional evidence of the severity and 
manifestations of his depression.

The Board would also observe that the September 2003 private 
psychologist evaluated the veteran as having a global 
assessment of functioning (GAF) score of 42.  A GAF score 
ranging 41 to 50 is contemplated for serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 
4.130 (incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition of the American Psychiatric 
Association in the rating schedule).  However, the Board 
points out that this score does not appear to have accurately 
reflected the veteran's level of social and occupational 
impairment at that time, as the private psychologist did not 
indicate any serious symptoms, such as suicidal ideation or 
severe obsessional rituals.  In fact, there was no evidence 
of psychotic features either with paranoid ideation, 
delusion, hallucinations, thought broadcasting, thought 
insertions, alien control of ideas, or ideas of reference.  

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by these 
reported scales, the Board concludes that the veteran has not 
been shown to have occupational and social impairment with 
reduced reliability and productivity.  Accordingly, the Board 
finds that the schedular criteria for the next higher 50 
percent disability evaluation have not been met.  Therefore, 
the Board finds that the preponderance of evidence is against 
the veteran's claim for a higher initial evaluation for 
depression.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected depression 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected depression under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An initial evaluation in excess of 30 percent for depression 
is denied.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


